DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18th, 2020 has been entered.
Response to Amendment
The present amendment, filed on or after November 18th, 2020 has been entered. Claims 1-10 were pending. Claims 1, 5, and 8 have been amended. Claims 3, 7 and 10 have been canceled. Thus, claims 1, 2, 4-6, 8, and 9 are currently pending.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a laser emission unit” in claims 1, 5, and 8, “a low frequency wave emission unit” in claims 1 and 5, and “an open circuit detection control unit in claims 1, 5 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

In Claims 1, 5, and 8, lines 7, 12, and 12, respectively, the limitation “a laser emission unit” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term “unit” and functional language “used to emit a laser” without reciting sufficient the structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: In paragraph [0017] “a helium neon laser or a far-infrared laser may be emitted, but the present disclosure is not limited thereto”.
In Claims 1 and 5, lines 16 and 24, respectively, the limitation “a low frequency wave emission unit” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term unit and functional language “emits a low frequency wave to the organism” without reciting sufficient the structure to achieve the function. A review of the specification does not appear to show the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
In Claims 1, 5 and 8 lines 11, 16, and 10, respectively, the limitation “an open-circuit detection control unit” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term unit and functional language “wherein when the open-circuit detection control unit detects that the circuit is in an open-circuit state, the laser emission unit stops emitting the laser” without reciting sufficient the structure to achieve the function. A review of the specification does not appear to show the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 4-6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a low frequency wave emission unit” of claims 1 and 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification 
Claims 2 and 4-6 inherit the same deficiency. 
Claim limitation “an open circuit detection control unit” of claims 1, 5, and 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not contain description that one of ordinary skill in the art would understand to ascertain the structure that creates “an open-circuit detection control unit”. The specification only describes the relative location of this particular element in relation to other elements of the present invention as well as the functional purpose for including such an element in the present invention. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 1, 2, 4-6, 8, and 9 inherit the same deficiencies. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 2, 4-6, 8, and 9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The claims are directed to an organism because the claims recite language such as a first/second electrically-conductive attachment unit, attached to a surface of an organism, the second electrically-conductive attachment unit and the first electrically attachment unit cooperatively form a circuit through the organism, and the laser emission unit irradiates the organism. Examiner suggests using the phrase "adapted to be located" when reciting the limitations that are directed towards a human organism.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-6, 8 and 9 have been considered but are moot because the new grounds of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mersch et al. (US 2014/0148879 A1) herein after Mersch in view of Olson et al. (US 2003/0078510 A1) herein after Olson and Barry et al. (US 2005/0177093 A1) herein after Barry.
Regarding claim 1, Mersch teaches a pad-fixed laser therapeutic apparatus, comprising: a power supply unit (Para [0100] “The power to the electronic controller can be provided with a rechargeable battery pack or a common AC/DC wall mount adapter of the proper voltage and current rating, as are also commonly known in the art)”; a laser emission unit, used to emit a laser (Para [0090] “The light sources can include non-coherent light emitters (LEDs), or coherent light emitting laser diodes”), wherein the laser emission unit is fixed on the organism through the first electrically-conductive attachment unit and the second electrically-conductive attachment unit  (fig. 24 elements 32 and 33 are the attachments that hold the laser pad), and the laser emitted by the laser emission unit irradiates the organism (Para [0007] “a light therapy pad that employs light stimulation, and a method using the light therapy pad to deliver light stimulation to adjacent tissue”). Mersch does not explicitly teach a first electrically-conductive attachment unit, attached to a surface of an organism; a second electrically-conductive attachment unit, attached to the surface of the organism, wherein the second electrically-conductive attachment unit and the first electrically-conductive attachment unit cooperatively form a circuit through the organism; an open-circuit detection control unit, electrically connected to the first electrically-conductive attachment unit and the second electrically-conductive attachment unit; and a processing unit, electrically connected to the power supply unit, the laser emission unit, and the open-circuit detection control unit, wherein the processing unit uses a power provided by the power supply unit to drive the laser emission 
However, Olson discloses, in combination with Mersch, a first electrically-conductive attachment unit, attached to a surface of an organism; a second electrically-conductive attachment unit, attached to the surface of the organism (Olson Para [0028] “In addition to electrodes 12 and 14, electrodes 12a and 14a are in contact with the skin of patient 10” and Mersch: fig. 24 elements 32 and 33 are the attachments that hold the laser pad), wherein the second electrically-conductive attachment unit and the first electrically-conductive attachment unit cooperatively form a circuit through the organism (Olson Para [0006] “One of the signals is the patient's electrocardiogram”: electrodes in an electrocardiogram in conjunction with the body create a circuit); an open-circuit detection control unit, electrically connected to the first electrically-conductive attachment unit and the second electrically-conductive attachment unit (Olson Para [0024] “A large voltage sensed by lead off detector 38, for example, indicates an increase in impedance between electrodes 12 and 14, which in turn and a processing unit, electrically connected to the power supply unit, the laser emission unit, and the open-circuit detection control unit, wherein the processing unit uses a power provided by the power supply unit to drive the laser emission unit to emit the laser, wherein when the open-circuit detection control unit detects that the circuit is in an open-circuit state, the laser emission unit stops emitting the laser (Mersch Para [0099] “The thermistor output information is used by the microprocessor to control the current to the LEDS of the light therapy pad through a closed loop arrangement, which is commonly known” and Mersch Para [0052] “Controllers…control the powering on-and-off of the alternating current to the circuit” and Olson Para [0025] “Signal processor 46 receives raw signals 18 and generates pacemaker signal 30, lead off signal 36 and ECG signal 42”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the device of Mersch to further include a first electrically-conductive attachment unit, attached to a surface of an organism; a second electrically-conductive attachment unit, attached to the surface of the organism, wherein the second electrically-conductive attachment unit and the first electrically-conductive attachment unit cooperatively form a circuit through the organism; an open-circuit detection control unit, electrically connected to the first electrically-conductive attachment unit and the second electrically-conductive attachment unit; and a processing unit, electrically connected to the power supply unit, the laser emission unit, and the open-circuit detection control unit, wherein the processing unit uses a power provided by the power supply unit to drive the laser emission 
Furthermore, Barry discloses a low frequency wave emission unit (Para [0065] “The device can be configured with multiple LED's having light wavelengths of 250 nm to 20,000 nm and modulated or pulsed light frequencies of 1 Hz through 1 GHz”), electrically connected to the first electrically-conductive attachment unit and the second electrically-conductive attachment unit (fig. 5 and Para [0151]), wherein the low frequency wave emission unit emits a low frequency wave to the organism by a combination of the first electrically- 17conductive attachment unit and the second electrically-conductive attachment unit (fig. 5); a low frequency wave band control unit, electrically connected to the processing unit and the low frequency wave emission unit (Para [0183] “a central processor unit ("CPU") 104 adjusts the LED apparatus 105 for the therapy being applied to the patient 106”); and a low frequency wave power control unit, electrically connected to the processing unit and the low frequency wave emission unit (Para [0048] “allowing for independent control of tissue temperature and modulation of the light frequencies and wavelengths of the LED's is provided”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the pad-fixed laser therapeutic apparatus of Mersch in view of Olson to further include a low frequency wave emission unit, electrically connected to the first electrically-conductive attachment unit and the second electrically-conductive . 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mersch in view of Olson and Barry as applied to claim 1 above, and further in view of Schwarz et al. (US 2017/0106201 A1) herein after Schwarz.
Regarding claim 2, Mersch in view of Olson and Barry disclose the device of claim 1, but does not explicitly disclose wherein a power of the laser is between 2 milliwatts and 8 milliwatts.
However, Schwarz discloses wherein a power of the laser is between 2 milliwatts and 8 milliwatts (Para [0171] “Treatment energies in LLLT are limited to 0.1-20 or a few J/cm.sup.2 and/or by a power of 1 mW to 500 mW per optical waves generating device”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the device of Mersch and Olson and Barry to further include that the power of the laser is between 2mW and 8mW as disclosed by Schwarz as a way to reach an effective treatment/therapeutic range while still being considered a LLLT device as shown by Schwarz Para [0171].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mersch in view of Olson and Barry as applied to claim 1 above, and further in view of Kelleher et al. (US 2015/0057701 A1) herein after Kelleher. 
Regarding claim 4, Mersch in view of Olson and Barry disclose the device of claim 1, but do not explicitly disclose a timing unit, electrically connected to the processing unit; an input operation unit, electrically connected to the processing unit; a display unit, electrically connected to the processing unit; and a sound playing unit, electrically connected to the processing unit.
However, Kelleher discloses a timing unit (Para [0166] “a timer counting down the remaining treatment time, and/or reminder messages such as "Look Up”), electrically connected to the processing unit (Para [0114] “In some embodiments, the power source module 110 may be electrically coupled with the controller 212 to receive instructions from the controller 212 to provide electrical energy to the various components of the eye treatment device 200”); an input operation unit (Para [0225] “In certain embodiments having a controller 212, the controller 212 can receive input instructions from a user (for example, through a user interface device 270, such as a button, switch, touch screen, voice commands, from another module or device, such as a smartphone)”), electrically connected to the processing unit (Para [0114] “In some embodiments, the power source module 110 may be electrically coupled with the controller 212 to receive instructions from the controller 212 to provide electrical energy to the various components of the eye treatment device 200”); a display unit (Para [0166] “a display 244, which may be a screen, a digital display, or other optical display”), electrically connected to the processing unit (Para [0114] “In some embodiments, the power source and a sound playing unit (Para [0201] “a safety warning apparatus 240 can be incorporated into the device to let the patient know of an unsafe condition, as sensed by any of the sensors described herein. This can include a flashing light, a flashing warning, a sound warning beep, a picture, a vibration pattern, or words indicative of the potential for or existence of an unsafe condition”), electrically connected to the processing unit (Para [0114] “In some embodiments, the power source module 110 may be electrically coupled with the controller 212 to receive instructions from the controller 212 to provide electrical energy to the various components of the eye treatment device 200”).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the device of Mersch and Olson and Barry to further include a timing unit, an input operation unit, a display unit, and a sound playing unit; all electrically connected to the processing unit as disclosed by Kelleher as a way to prevent the device from operating for a period longer than a treatment period and to allow a user to control the therapeutic usage of the device. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mersch in view of Olson, Barry, and Kurtz et al. (US 2007/0233208 A1) herein after Kurtz.
Regarding claim 5, Mersch teaches a pad-fixed laser therapeutic apparatus, comprising: a main control unit, including: a power supply unit (Para [0100] “The power to the electronic controller can be provided with a rechargeable battery pack or a common AC/DC wall mount adapter of the proper voltage and current rating, as are also commonly known in the art)”); a first processing unit, electrically connected to the power supply unit (Para [0099] “The thermistor output information is used by the microprocessor to control the current to the LEDS of the light therapy pad through a closed loop arrangement, which is commonly known”); and a laser generator (Para [0090] “The light sources can include non-coherent light emitters (LEDs), or coherent light emitting laser diodes”) a laser emission unit, used to emit a laser (Para [0090] “The light sources can include non-coherent light emitters (LEDs), or coherent light emitting laser diodes”), wherein the laser emission unit is fixed on the organism through the first electrically-conductive 18attachment unit and the second electrically-conductive attachment unit (fig. 24 elements 32 and 33 are the attachments that hold the laser pad), and the laser emitted by the laser emission unit irradiates the organism (Para [0007] “a light therapy pad that employs light stimulation, and a method using the light therapy pad to deliver light stimulation to adjacent tissue”). Mersch does not explicitly teach a first connection interface unit, electrically connected to the first processing unit, a second connection interface unit, electrically connected to the first connection interface unit, a first electrically-conductive attachment unit, attached to a surface of an organism; a second electrically-conductive attachment unit, attached to the surface of the organism, wherein the second electrically-conductive attachment unit and the first electrically-conductive attachment unit cooperatively form a circuit through the organism; an open-circuit detection control unit, electrically connected to the first electrically-conductive attachment unit and the second electrically-conductive attachment unit; and a second processing unit, electrically connected to the second connection interface unit, the laser emission unit, and the open-circuit detection control unit, wherein the second processing unit uses the second connection interface unit to receive a  a low frequency wave emission unit, electrically connected to the first electrically-conductive attachment unit and the second electrically-conductive attachment unit, wherein the low frequency wave emission unit emits a low frequency wave to the organism by a combination of the first electrically- 17conductive attachment unit and the second electrically-conductive attachment unit; a low frequency wave band control unit, electrically connected to the processing unit and the low frequency wave emission unit; and a low frequency wave power control unit, electrically connected to the processing unit and the low frequency wave emission unit and a second input operation unit, electrically connected to the second processing unit, wherein the second processing unit receives a signal sent by the second input operation unit, to use the low frequency wave band control unit to control a band of the low frequency wave emitted by the low frequency wave emission unit, and the second processing unit receives a signal sent by the second input operation unit, to use the low frequency wave power control unit to control a power of the low frequency wave emitted by the low frequency wave emission unit.
However, the combination of Olson and Mersch discloses a first electrically-conductive attachment unit, attached to a surface of an organism; a second electrically-conductive attachment unit, attached to the surface of the organism, wherein the second electrically-conductive attachment unit and the first electrically-conductive attachment unit cooperatively form a circuit through the organism; (Olson Para [0028] “In addition to electrodes 12 and 14, electrodes 12a and 14a are in contact with the skin of patient 10” and an open-circuit detection control unit, electrically connected to the first electrically-conductive attachment unit and the second electrically-conductive attachment unit (Olson Para [0024] “A large voltage sensed by lead off detector 38, for example, indicates an increase in impedance between electrodes 12 and 14, which in turn indicates that at least one of electrodes 12 and 14 is poorly connected to patient 10. Lead off detector 38 may notify the operator of the poor connection, and the operator may correct the problem”); and a second processing unit, electrically connected to the second connection interface unit, the laser emission unit, and the open-circuit detection control unit, wherein the second processing unit uses the second connection interface unit to receive a power provided by the power supply unit to drive the laser emission unit to emit the laser, wherein when the open-circuit detection control unit detects that the circuit is in an open-circuit state, the laser emission unit stops emitting the laser (Mersch Para [0099] “The thermistor output information is used by the microprocessor to control the current to the LEDS of the light therapy pad through a closed loop arrangement, which is commonly known” and Para [0052] “Controllers…control the powering on-and-off of the alternating current to the circuit” and Olson Para [0025] “Signal processor 46 receives raw signals 18 and generates pacemaker signal 30, lead off signal 36 and ECG signal 42”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the device of Mersch to further include a first electrically-conductive attachment unit, attached to a surface of an organism; a second electrically-conductive attachment unit, attached to the surface of the organism, wherein the second electrically-conductive attachment unit and the first electrically-conductive attachment 
Furthermore, Kurtz disclose a first connection interface unit, electrically connected to the first processing unit (Para [0011] “A connector 16, affixed to an end of fiber-optic cable 12, positions the cable to receive light energy from a light source”) and through a duplication of parts a second connection interface unit, electrically connected to the first connection interface unit (Para [0011] “A connector 16, affixed to an end of fiber-optic cable 12, positions the cable to receive light energy from a light source”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the device of Mersch and Olson to further include the connection interface units as disclosed by Kurtz as a way to connect the device to the light/power source to provide for therapy. For duplication of parts See MPEP 2144.04 Duplication of Parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Moreover, Barry discloses a low frequency wave emission unit (Para [0065] “The device can be configured with multiple LED's having light wavelengths of 250 nm to 20,000 nm and modulated or pulsed light frequencies of 1 Hz through 1 GHz”), electrically connected to the first electrically-conductive attachment unit and the second electrically-conductive attachment unit (fig. 5 and Para [0151]), wherein the low frequency wave emission unit emits a low frequency wave to the organism by a combination of the first electrically- 17conductive attachment unit and the second electrically-conductive attachment unit (fig. 5); a low frequency wave band control unit, electrically connected to the processing unit and the low frequency wave emission unit (Para [0183] “a central processor unit ("CPU") 104 adjusts the LED apparatus 105 for the therapy being applied to the patient 106”); and a low frequency wave power control unit, electrically connected to the processing unit and the low frequency wave emission unit (Para [0048] “allowing for independent control of tissue temperature and modulation of the light frequencies and wavelengths of the LED's is provided”)and a second input operation unit, electrically connected to the second processing unit (Para [0167] “The device would have a processor 60 which would receive input information to control the light source 76”), wherein the second processing unit receives a signal sent by the second input operation unit (Para [0167] “The device would have a processor 60 which would receive input information to control the light source 76”), to use the low frequency wave band control unit to control a band of the low frequency wave emitted by the low frequency wave emission unit (Para [0183] “a central processor unit ("CPU") 104 adjusts the LED apparatus 105 for the therapy being applied to the patient 106”), and the second processing unit receives a signal sent by the second input operation unit, to use the low frequency wave power control unit to control a power of the low frequency wave emitted by the low frequency wave emission unit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the laser therapeutic device of Mersch in view Olson and Kurtz to further include a low frequency wave emission unit, electrically connected to the first electrically-conductive attachment unit and the second electrically-conductive attachment unit, wherein the low frequency wave emission unit emits a low frequency wave to the organism by a combination of the first electrically- conductive attachment unit and the second electrically-conductive attachment unit; a low frequency wave band control unit, electrically connected to the processing unit and the low frequency wave emission unit; and a low frequency wave power control unit, electrically connected to the processing unit and the low frequency wave emission unit and a second input operation unit, electrically connected to the second processing unit, wherein the second processing unit receives a signal sent by the second input operation unit, to use the low frequency wave band control unit to control a band of the low frequency wave emitted by the low frequency wave emission unit, and the second processing unit receives a signal sent by the second input operation unit, to use the low frequency wave power control unit to control a power of the low frequency wave emitted by the low frequency wave emission unit as disclosed by Barry as a way to provide structure that improves outcome of treatment by shortening the period of edema and tenderness and muscle atrophy in the local area surrounding tissue (Barry Para [0008]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mersch in view of Olson, Kurtz, and Barry as applied to claim 5 above, and further in view of Kelleher and Watkins et al. (US 2015/0314136 A1) herein after Watkins.
Regarding claim 6, Mersch in view Olson and Kurtz, and Barry disclose the device of claim 5, but do not explicitly teach wherein the main control unit further includes: a timing unit, electrically connected to the first processing unit; a first input operation unit, electrically connected to the first processing unit; a display unit, electrically connected to the first processing unit; and a sound playing unit, electrically connected to the first processing unit, wherein the first processing unit receives a signal emitted by the first input operation unit, to drive the timing unit to perform a timing procedure, the first processing unit drives the display unit to display at least one piece of electric quantity information, timing information, and operation information, and after the timing unit executes the timing procedure, the first processing unit drives the sound playing unit to play a sound.  
However, Kelleher discloses wherein the main control unit further includes: a timing unit (Para [0166] “a timer counting down the remaining treatment time, and/or reminder messages such as "Look Up”), electrically connected to the first processing unit (Para [0114] “In some embodiments, the power source module 110 may be electrically coupled with the controller 212 to receive instructions from the controller 212 to provide electrical energy to the various components of the eye treatment device 200”); a first input operation unit (Para [0225] “In certain embodiments having a controller 212, the controller 212 can receive input instructions from a user (for example, through a user interface device 270, such as a button, switch, touch screen, voice commands, from another module or device, such as a electrically connected to the first processing unit (Para [0114] “In some embodiments, the power source module 110 may be electrically coupled with the controller 212 to receive instructions from the controller 212 to provide electrical energy to the various components of the eye treatment device 200”); a display unit (Para [0166] “a display 244, which may be a screen, a digital display, or other optical display”), electrically connected to the first processing unit (Para [0114] “In some embodiments, the power source module 110 may be electrically coupled with the controller 212 to receive instructions from the controller 212 to provide electrical energy to the various components of the eye treatment device 200”); and a sound playing unit (Para [0201] “a safety warning apparatus 240 can be incorporated into the device to let the patient know of an unsafe condition, as sensed by any of the sensors described herein. This can include a flashing light, a flashing warning, a sound warning beep, a picture, a vibration pattern, or words indicative of the potential for or existence of an unsafe condition”), electrically connected to the first processing unit (Para [0114] “In some embodiments, the power source module 110 may be electrically coupled with the controller 212 to receive instructions from the controller 212 to provide electrical energy to the various components of the eye treatment device 200”), wherein the first processing unit receives a signal emitted by the first input operation unit (Para [0225] “controller 212, the controller 212 can receive input instructions from a user”), to drive the timing unit to perform a timing procedure (Para [0166] “a timer counting down the remaining treatment time, and/or reminder messages such as "Look Up”), the first processing unit drives the display unit to display at least one piece of electric quantity information, timing information, and operation information (Para [0166] “a display 244, which may be a screen, a digital display, or other optical display
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the device of Mersch, Olson, Kurtz, and Barry to further include a timing unit, electrically connected to the first processing unit; a first input operation unit, electrically connected to the first processing unit; a display unit, electrically connected to the first processing unit; and a sound playing unit, electrically connected to the first processing unit, wherein the first processing unit receives a signal emitted by the first input operation unit, to drive the timing unit to perform a timing procedure, the first processing unit drives the display unit to display at least one piece of electric quantity information, timing information, and operation information as disclosed by Kelleher as a way to prevent the device from operating for a period longer than a treatment period and to allow a user to control the therapeutic usage of the device.
Furthermore, Watkins discloses after the timing unit executes the timing procedure, the first processing unit drives the sound playing unit to play a sound (Para [0036] “In some embodiments, when the timer reaches a predetermined count, the photo-medicine device 200 will become inactivated”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the device of Mersch, Olson, Kurtz, Barry, and Kelleher to now execute the timing procedure that drives the sound playing unit to play a sound after the timing procedure is complete as disclosed by Watkins as a way for a user to know when the treatment is complete. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mersch in view of Olson, Kurtz, Simenhaus, Calenzo, and Johnson et al. (US Publication 2010/0049283 A1) herein after Johnson.
Regarding claim 8, Mersch teaches a pad-fixed laser emitter for a laser therapeutic apparatus, comprising (Para [0090] “The light sources can include non-coherent light emitters (LEDs), or coherent light emitting laser diodes): a laser emission unit (Para [0090] “The light sources can include non-coherent light emitters (LEDs), or coherent light emitting laser diodes”), electrically connected to the connection interface unit to emit a laser, wherein the laser emission unit is fixed on the organism through the first electrically-conductive attachment unit and the second electrically-conductive attachment unit (fig. 24 elements 32 and 33 are the attachments that hold the laser pad), and the laser emitted by the laser emission unit irradiates the organism (Para [0007] “a light therapy pad that employs light stimulation, and a method using the light therapy pad to deliver light stimulation to adjacent tissue”); a bearing sheet body (Fig. 24 and Para [0126] “transparent layer 22 overlying the array 11 and extending into the side margins 26”) , wherein the first electrically-conductive attachment unit and the second electrically-conductive attachment unit are disposed on a side of the bearing sheet body (fig. 24 elements 32 and 33 are the attachments that hold the laser pad), but does not explicitly teach a connection interface unit, electrically connected to a main control unit of the laser therapeutic apparatus, to receive a power provided by the main control unit and a control signal sent by the main control unit; a first electrically-conductive attachment unit, attached to a surface of an organism; a second electrically-conductive attachment unit, attached to the surface of the organism, wherein the organism and the first .
However, Olson, in combination with Mersch, discloses a first electrically-conductive attachment unit, attached to a surface of an organism; a second electrically-conductive attachment unit, attached to the surface of the organism (Olson Para [0028] “In addition to electrodes 12 and 14, electrodes 12a and 14a are in contact with the skin of patient 10” and wherein the organism and the first electrically-conductive attachment unit cooperatively form a circuit (Olson Para [0006] “One of the signals is the patient's electrocardiogram”: electrodes in an electrocardiogram in conjunction with the body create a circuit); an open-circuit detection control unit, electrically connected to the first electrically-conductive attachment unit and the second electrically-conductive attachment unit (Olson Para [0024] “A large voltage sensed by lead off detector 38, for example, indicates an increase in impedance between electrodes 12 and 14, which in turn indicates that at least one of electrodes 12 and 14 is poorly connected to patient 10. Lead off detector 38 may notify the operator of the poor connection, and the operator may correct the problem”); wherein when the open-circuit detection control unit detects that the circuit is in an open-circuit state, the laser emission unit stops emitting the laser (Mersch Para [0099] “The thermistor output information is used by the microprocessor to control the current to the LEDS of the light therapy pad through a closed loop arrangement, which is commonly known” and Para [0052] “Controllers…control the powering on-and-off of the alternating current to the circuit” and Olson Para [0025] “Signal processor 46 receives raw signals 18 and generates pacemaker signal 30, lead off signal 36 and ECG signal 42”); a first electrically-conductive connecting member and a second electrically-conductive connecting member are further disposed at the emitting head, and the first electrically-conductive connecting member and the second electrically-conductive connecting member are electrically connected to the open-circuit detection control unit (Olson Para [0028] “In addition to electrodes 12 and 14, electrodes 12a and 14a are in contact with the skin of patient 10” and Mersch: fig. 24 elements 32 and 33 are the attachments that hold the laser pad); a third electrically-conductive connecting member and a fourth electrically-conductive connecting member are disposed on the other side of the bearing sheet body (duplication of parts of Olson electrodes 12 and 14. For duplication of parts See MPEP 2144.04 Duplication of Parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the pad-fixed laser for a laser therapeutic apparatus of Mersch to further include a first electrically-conductive attachment unit, attached to a surface of an organism; a second electrically-conductive attachment unit, attached to the surface of the organism, wherein the organism and the first electrically-conductive attachment unit cooperatively form a circuit; an open-circuit detection control unit, electrically connected to the first electrically-conductive attachment unit and the second electrically-conductive attachment unit; wherein when the open-circuit detection control unit detects that the circuit is in an open-circuit state, the laser emission unit stops emitting the laser; a first electrically-conductive connecting member and a second electrically-conductive connecting member are further disposed at the emitting head, and the first electrically-conductive connecting member and the second electrically-conductive connecting member are electrically connected to the open-circuit detection control unit; a third electrically-conductive connecting member and a fourth electrically-conductive connecting member are disposed on the other side of the bearing sheet body as disclosed by the combination of Olson and Mersch as a way to secure the light stimulating pad on a user through the use of electrodes that would create a living circuit as to save energy when the circuit is not connected to an organism for use.
Furthermore, Kurtz discloses a connection interface unit, electrically connected to a main control unit of the laser therapeutic apparatus, to receive a power provided by the main control unit and a control signal sent by the main control unit (Para [0011] “A connector 16, affixed to an end of fiber-optic cable 12, positions the cable to receive light energy from a light source”) and through that application implicitly teaches an electrical connection of the laser emission unit to the connection interface unit. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the device of Mersch in view of Olson to further include a connection interface unit as disclosed by Kurtz as a way to connect the device to the light/power source to provide for therapy.
Moreover, Johnson discloses and an opening is provided on the bearing sheet body (Para [0010] “(i) a cylindrical housing having an opening at a distal end; (ii) a laser housed within the housing and directed toward the opening;”); and the laser emitted by the laser emission unit irradiates the organism through the opening (Para [0010] “(i) a cylindrical housing having an opening at a distal end; (ii) a laser housed within the housing and directed toward the opening;”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the device of Mersch, Olson, and Kurtz to include an opening on the bearing sheet body so that the laser can be emitted through the hole as disclosed by Johnson as a way to provide and a direct path towards the target tissue.
Moreover, Simenhaus discloses an emitting head (Para [0044] “head portion 10”), wherein the connection interface unit, the laser emission unit, and the open-circuit detection control unit are disposed at the emitting head (Para [0034] “a low level laser light source for emitting light through a lightguide, a magnet producing a magnetic field in the vicinity of said emitting head and at least one visible light emitter and one infrared light source located inside said emitting head to emit visible and infrared lights together with said laser light and magnetic field, a power source, and a controller for selectively activating lights in the emitting head”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the device of Mersch, Olson, Kurtz, and Johnson to further include an emitting head, wherein the connection interface unit, the laser emission unit, and the open-circuit detection control unit are disposed at the emitting head as disclosed by Simenhaus as a way to provide housing for the electrical components in an organized way as to provide ease of access for the user.
Furthermore, Calenzo discloses wherein the third electrically-conductive connecting member is electrically connected to the first electrically-conductive attachment unit and the third electrically-conductive connecting member is detachably connected to the first electrically-conductive connecting member; and fourth electrically-conductive connecting member is electrically connected to the second electrically-conductive attachment unit, and the fourth electrically-conductive connecting member is detachably connected to the second electrically-conductive connecting member and the bearing sheet body is fixed to the emitting head through the third electrically-conductive connecting member and the fourth electrically- conductive connecting member (figure 3: shows and electrode assembly that shows electrically conductive attachment features (element 30) detachably connecting to a head portion 60 of the electrode assembly all of which provide for an electrical connection). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the device of Mersch in view of Olson, Kurtz, Johnson, and Simenhaus to further include the third electrically-conductive connecting member is electrically connected to the first electrically-conductive attachment unit and the third electrically-conductive connecting member is detachably connected to the first electrically-conductive connecting member; and fourth electrically-conductive connecting member is electrically connected to the second electrically-conductive attachment unit, and the fourth electrically-conductive connecting member is detachably connected to the second electrically-conductive connecting member and the bearing sheet body is fixed to the emitting head through the third electrically-conductive connecting member and the fourth electrically- conductive connecting member as disclosed by Calenzo as a way to provide electrical connection and fastening capabilities for the components of the combination as to render the device operable. 
Lastly, using the third and the fourth electrically conductive connecting members as disclosed by Olson with the detachable capability disclosed in Calenzo to fix the emitting head of Simenhaus to the bearing sheet body of Mersch would have been an obvious configuration to try as it would have solved the problem of attaching a therapeutic light emitting element to treat a patient. With the given disclosures of Mersch, Olson, Calenzo, and Simenhaus the act of using the components to attach the emitting head to the bearing body would have flown naturally to one of ordinary skilled in the art because in order for the device to be operable and useful the emitting head would need to be fixed using the clip on structure of Calenzo. By clipping on the emitting head to the bearing body using the information provided by Calenzo, . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mersch in view of Olson, Kurtz, Johnson, Calenzo, and Simenhaus as applied to claim 8 above, and further in view of Schwarz.
Regarding claim 9, Mersch in view of Olson, Kurtz, Johnson, Calenzo, and Simenhaus disclose the device of claim 8, but does not explicitly disclose wherein a power of the laser is between 3 milliwatts and 6 milliwatts.
However, Schwarz discloses wherein a power of the laser is between 3 milliwatts and 6 milliwatts (Para [0171] “Treatment energies in LLLT are limited to 0.1-20 or a few J/cm.sup.2 and/or by a power of 1 mW to 500 mW per optical waves generating device”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the device of Mersch in view of Olson, Kurtz, Johnson, Calenzo, and Simenhaus to further include that the power of the laser is between 3mW and 6mW as disclosed by Schwarz as a way to reach an effective treatment/therapeutic range while still being considered a LLLT device as shown by Schwarz Para [0171].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792